Case: 17-30153       Document: 00514463154         Page: 1    Date Filed: 05/08/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-30153                              FILED
                                  Summary Calendar                         May 8, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
CATHERINE WILLIAMS,

               Plaintiff – Appellant,

v.

STATE OF LOUISIANA,

               Defendant – Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-154


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Catherine Williams, who sought but was not selected for a particular
management position with the Louisiana Workforce Commission, filed a Title
VII lawsuit alleging race- and gender-based failure to promote. She appeals
the district court’s judgment granting the State of Louisiana’s motion for
judgment as a matter of law under Federal Rule of Civil Procedure 50.



       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 17-30153     Document: 00514463154     Page: 2   Date Filed: 05/08/2018



                                  No. 17-30153
Williams also appeals various evidentiary rulings made by the district court.
We AFFIRM.
      We review a district court’s decision on a Rule 50 motion for judgment as
a matter of law de novo. Coffel v. Stryker Corp., 284 F.3d 625, 630 (5th Cir.
2002). “[J]udgment as a matter of law is proper after a party has been fully
heard by the jury on a given issue, and there is no legally sufficient evidentiary
basis for a reasonable jury to have found for that party with respect to that
issue.” Ford v. Cimarron Ins. Co., 230 F.3d 828, 830 (5th Cir. 2000) (quoting
Foreman v. Babcock & Wilcox Co., 117 F.3d 800, 804 (5th Cir. 1997)); see also
Fed. R. Civ. P. 50(a). “This court reviews challenges to evidence admitted or
excluded for abuse of discretion. . . . We only reverse if ‘substantial prejudice’
resulted from the error.” EMJ Corp. v. Hudson Specialty Ins. Co., 833 F.3d
544, 551 (5th Cir. 2016) (citation omitted).
      Williams raises four issues on appeal: (1) whether the district court erred
in granting the Rule 50 motion for judgment as a matter of law; (2) whether
the district court abused its discretion by preventing Williams’s counsel from
questioning one of the State’s witnesses about “code words”; (3) whether the
district court abused its discretion by excluding from trial particular
documents in an exhibit; and (4) whether the district court abused its
discretion by excluding evidence and testimony about a later demotion of the
woman who was selected instead of Williams.
      The district court noted that Williams offered no direct evidence of
discrimination. Moreover, the district court held that Williams’s case “relies
almost exclusively on her subjective belief that she was discriminated against.”
Citing Churchill v. Texas Department of Criminal Justice, 539 F. App’x 315,
321 (5th Cir. 2013), the district court held that Williams failed to demonstrate
that she was clearly better qualified than the woman who was selected instead
of her. The district court concluded that Williams failed to present sufficient
                                        2
    Case: 17-30153       Document: 00514463154    Page: 3   Date Filed: 05/08/2018



                                  No. 17-30153
circumstantial evidence to allow a reasonable jury to conclude that the reasons
offered by those who interviewed Williams for the management position were
pretexts for discrimination.
      We agree.      On this record, the district court did not err in its
determination     that     Williams   has   not    met      her   burden    either
“directly by persuading the court that a discriminatory reason more likely
motivated the employer or indirectly by showing that the employer’s proffered
explanation is unworthy of credence.” Texas Dep’t of Cmty. Affairs v. Burdine,
450 U.S. 248, 256 (1981) (citing McDonnell Douglas Corp. v. Green, 411 U.S.
792, 804–05 (1973)).
      As to the evidentiary rulings, the district court did not abuse its
discretion, nor did its rulings result in substantial prejudice. Specifically, the
district court did not abuse its discretion in preventing questioning about “code
words” that was beyond the scope of the direct examination. Nor was it an
abuse of discretion to exclude the documents in the exhibit as largely
cumulative and confusing under Federal Rule of Evidence 403. Finally, the
district court was well within its discretion in excluding as irrelevant under
Federal Rule of Evidence 402—or otherwise inadmissible under Rule 403—
testimony and evidence about the subsequent demotion of the woman selected
instead of Williams.
      Accordingly, we AFFIRM the judgment of the district court.




                                        3